       Case 3:20-cv-00133-JCH Document 213-4 Filed 12/16/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,                                :
          Plaintiff,                         :
 v.                                          :        CIVIL ACTION NO.
                                             :        3:20-cv-133 (JCH) (SALM)
 YALE UNIVERSITY ET AL.,                     :
           Defendants.                       :        DECEMBER 16, 2020


      [PROPOSED] PROTOCOL FOR CONDUCTING REMOTE DEPOSITIONS

      The Court establishes the following protocol for conducting depositions by
remote means in this action:

      1.     The Federal Rules of Civil Procedure and the Local Rules for the District
of Connecticut shall be followed at all times.

       2.      All depositions shall be conducted remotely using videoconference
technology, and each deponent shall be video-recorded. “Remote” or “remotely” means
that the participants will appear from different locations using a designated
videoconference platform. The Parties agree that these video-recorded remote
depositions may be used at a trial or hearing to the same extent that an in-person
deposition may be used at trial or hearing.

       3.     The parties shall conduct the remote depositions using the Zoom platform.
Each party is responsible for engaging a court reporting agency, or another professional
service provider, to act as the host of that party’s deposition.

       4.     The Parties agree not to object to the use of these video recordings on the
basis that the deposition was taking remotely. The Parties reserve all other objections to
the use of any deposition testimony at trial.

       5.      Should any party wish to conduct an in-person deposition, all parties shall
agree in writing to that in-person deposition and the parties shall jointly seek a court
order permitting the in-person deposition, which court order must be granted before any
in-person deposition may occur in this action.

       6.     The witness and all counsel or parties appearing on the record shall state
their appearances clearly for the record, and they shall not disable their cameras during
the deposition unless there is a break.

       7.    A court reporter, a notary public, or another officer (the “officer”)
authorized by law to administer oaths shall appear, record, and administer the
deponent's oath or affirmation remotely. The officer must: (a) attend the deposition by
the same remote means used to connect all other participants; (b) confirm the he or she
       Case 3:20-cv-00133-JCH Document 213-4 Filed 12/16/20 Page 2 of 3




can clearly hear all participants; (c) confirm all other participants can clearly hear the
officer; and (d) confirm all participants can clearly hear each other.

       8.    No other attendees other than the parties to the subject lawsuit, their
representative counsel, and counsel for the witness, shall be allowed to participate in
the video conference deposition without prior consent of all counsel. This includes
appearing individually within the video conference platform and/or being present within
the room where the attendee is viewing the videoconference deposition.

       9.     All notices of deposition and nonparty deposition subpoenas served in this
matter shall describe the remote means of taking the deposition, including (a) that the
deposition will be taken by remote means; (b) that Zoom will be used as the
videoconference platform; and (c) that the deposition will be video recorded. The
deposition notices and nonparty deposition subpoenas must also otherwise comply with
the notice requirements of Fed. R. Civ. P. 30(b) and, when applicable, Fed. R. Civ. P.
45. The noticing party shall reference this protocol [and order] in the notice of deposition
or subpoena.

        10.    If the deponent does not have internet access or technological equipment
sufficient to support a videoconference, defending counsel, or deposing counsel if the
deponent is a subpoenaed nonparty, shall ensure the deponent can attend the
deposition from a location with sufficient internet access and appropriate equipment.

       11.    All participants shall endeavor to appear at the deposition from a quiet
location to avoid distractions and background noise and to minimize third-party use of
the same internet network used for the deposition to maximize bandwidth availability.

       12.    No participant in the deposition may utilize the “chat” function (or similar
private communication function) of the video-conference platform, except to facilitate the
sharing of documents during the deposition. In no event shall the “chat” function be
used for any counsel to communicate directly with the witness. If the videoconference
platform used for the deposition has a chat function, the host of the videoconference
shall disable any chat function.

      13.     All participants must be visible to all other participants at all times during
the deposition and any statements made must be audible to all participants.

       14.    At no time during the deposition shall any counsel or present party text,
message, email, or transmit any messages to the witness(es) in order to help respond
to any and all questions.

       15.    The terms herein apply to remote depositions of nonparties under Fed. R.
Civ. P. 45. The subpoenaing party shall attach a copy of this stipulated protocol to a
deposition subpoena served on a nonparty.

       16.    All documents or other exhibits, except those to be used for impeachment,
shall be shared with all counsel no later than ten (10) days prior to the deposition and
said documents shall be bates-stamped, marked as exhibits, or both. No later than five

                                              2
       Case 3:20-cv-00133-JCH Document 213-4 Filed 12/16/20 Page 3 of 3




(5) business days prior to the deposition all documents shall be provided to the court
reporting service. Those documents or other exhibits used for impeachment must be
shared with all participants when introduced on the record via the share screen, or
similar feature on the platform and attached as an exhibit to the deposition.

       17.   Each party is responsible for ordering from the court reporter a transcript
and video recording of the deposition. All parties bear their own costs for the transcript
and video recording.

SO ORDERED.

       Dated at New Haven, Connecticut this __th day of December, 2020.




                                          Janet C. Hall
                                          United States District Judge




                                             3
